DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 and 06/20/2022 are considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, the limitation reciting “when a test piece with a width of 8 mm is prepared from the decorative sheet and a storage modulus is measured for the prepared test piece with an initial chuck distance of 10.77 mm, at a start temperature of 30°C, an end temperature of 150°C, an environmental temperature that is changed at a temperature increase rate of 5°C/min, and a measurement frequency of 1.0 Hz, a ratio of a difference between the second storage modulus and a third storage modulus when the decorative sheet changes from the transition region to a rubbery flat region relative to a difference between a first storage modulus when the environmental temperature is 30°C and a second storage modulus when the decorative sheet changes from a glassy region to a transition region is 3.5 or less” is not enabled for the portion of the limitation directed to the ratio of storage modulus values, in particular, the second storage modulus and the third storage modulus.
Independent claim 1 broadly recites “a substrate layer” and “a thermoplastic resin layer” but does not recite any specific materials for use as the substrate layer or the thermoplastic resin layer. Dependent claims 2 and 3 list acrylic resins, polyolefin-based resins, and vinyl chloride-based resins as usable materials for the thermoplastic resin layer and ABS resin and polyester as usable materials for the substrate layer. However, the materials listed in the claims are fairly broad classes of polymers, such that it is not clear whether any combination of polymers selected from these classes would be capable of achieving the claimed property. In all of the working examples shown in Table 1, the substrate layer is made of ABS resin and the thermoplastic resin layer is made of polymethyl methacrylate (PMMA) or polypropylene (PP). The nature of the invention is a decorative sheet which is a multi-layered composite including at least two layers made of different polymer materials and which satisfies a particular property relating to the values of its storage modulus at different temperatures (Factors A, B).
In looking to the instant specification at paragraph [0048], it is said that various parameters of the decorative sheet are adjusted so that the storage modulus satisfies the condition wherein the claimed ratio R = (G2-G3)/(G1-G2) is 3.5 or less. However, the specification does not further elaborate or explain which parameters are adjusted (or how they are adjusted) in order to achieve the claimed property. In looking to the working and comparative examples in Table 1, the value of the ratio R is varied between 0.79 and 3.6, however, several features are adjusted between each sample (e.g. materials and thicknesses of the thermoplastic resin layer and substrate layer, presence of a surface protection layer, etc.) such that it is not clear if and how each feature affects the ratio R (Factors F, G).
Additionally, it is not clear from the instant specification exactly how the values of the second storage modulus and the third storage modulus are determined for a particular test piece of the claimed decorative sheet. Paragraph [0049] of the specification refers to the dynamic mechanical analysis (DMA) curve illustrated in Fig. 2 to describe methods used to calculate the storage moduli. The second storage modulus G2 is said to be determined based on the point of intersection (7) between an approximate straight line between the temperature and storage modulus in the glassy region and an approximate straight line between the temperature and storage modulus in the transition region. Similarly, the third storage modulus G-3 is determined based on the point of intersection (8) between a straight line approximation of the transition region and a straight line approximation of the rubbery flat region. This disclosure does not enable one of ordinary skill in the art to determine the second storage modulus for a test piece of the claimed decorative sheet because the disclosed method of calculating the storage modulus is based on a DMA curve associated with a single material, whereas the claimed decorative sheet is a multi-layered composite comprising at least two different materials. As evidenced by “Fabrication and Characterization of PEEK/PEI Multilayer Composites” (doi:10.3390/polym12122765, see Fig. 4a reproduced below), the claimed multi-layered composite decorative sheet would have a DMA curve with a non-linear transition region, unlike the curve illustrated in Fig. 2.

    PNG
    media_image1.png
    461
    555
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    374
    458
    media_image2.png
    Greyscale

Fig. 2 of the instant application (left) and Fig. 4a of “Fabrication and Characterization of PEEK/PEI Multilayer Composites” (doi:10.3390/polym12122765) (right). The shape of the curve shown on the left is similar to the single-material (PEEK and PEI) curves shown on the right, while the multi-layer composite (PEEK/PEI) has a non-linear transition region resulting from two distinct glass transition temperatures.

Although the instant specification provides direction for determining G2 and G3 from a DMA curve for a single material, the Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to determine G2 and G3 for a multi-layer composite made of at least two materials, and thus does not enable one of ordinary skill in the art to make the decorative sheet having the claimed property wherein the ratio (G2-G3)/(G1-G2) is 3.5 or less. 
Regarding claims 2 and 3, the claims are rejected based on their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation in lines 9-10 reciting “a ratio of a difference between the second storage modulus and a third storage modulus when the decorative sheet changes from the transition region to a rubbery flat region…” is indefinite because the terms “the second storage modulus” and “the transition region” lack antecedent basis. Although line 12 of claim 1 sets forth that a second storage modulus is when the decorative sheet changes from a glassy region to a transition region, there is no recitation of either “a second storage modulus” or “a transition region” prior to the limitation in lines 9-10.
In looking to paragraph [0049] of the instant specification, the second storage modulus G2 is said to be determined based on a point of intersection (7) between a straight line approximation of the glassy region and a straight line approximation of the transition region, as illustrated in Fig. 2. Therefore, a second storage modulus is understood to refer to the storage modulus associated with the temperature at which the decorative sheet changes from a glassy region to a transition region, as set forth in line 12 of claim 1.
In order to overcome this indefiniteness rejection, the Applicant can consider amending lines 9-13 claim as follows:
“…and a measurement frequency of 1.0 Hz, wherein the decorative sheet has a first storage modulus when the environmental temperature is 30°C, a second storage modulus when the decorative sheet changes from a glassy region to a transition region, and a third storage modulus when the decorative sheet changes from a transition region to a rubbery flat region, wherein a ratio of a difference between the second storage modulus and the third storage modulus relative to a difference between the first storage modulus and the second storage modulus is 3.5 or less.”
in order to clearly define what is meant by the first, second, and third storage moduli and to maintain proper antecedent basis in the claim. 
Regarding claims 2 and 3, the claims are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al. (JP 2017-119403, machine translations via EPO and IP.com  provided, citing EPO machine translation).
Regarding claims 1-3, Chiba et al. teaches a decorative sheet (10) including a surface layer (11; thermoplastic resin layer) provided on a side of a front surface of a first resin layer (12; substrate layer) and an adhesive layer (13) ([0021], Figs. 1A-1B). The surface layer may be made of various resins, such as polymethyl methacrylate (PMMA), polypropylene (PP), or polyvinyl chloride (PVC), and the first resin layer can contain an acrylonitrile-butadiene-styrene (ABS) resin ([0022], [0033]). Furthermore, in Examples 1-11, Chiba et al. teaches a variety of decorative sheets which comprise a surface layer made of polymethyl methacrylate (acrylic resin) and a first resin layer made of ABS resin ([0080]-[0099]).
While it is acknowledged that all of the claimed physical properties are not explicitly recited by Chiba et al., the reference teaches all of the claimed features/materials/layers and teaches a decorative sheet having a substantially similar structure to that of the instant Examples. Therefore, the claimed physical properties, i.e. the ratio of a difference between the second storage modulus and the third storage modulus relative to a difference between the first storage modulus and the second storage modulus of a test piece of the decorative sheet being 3.5 or less, would be inherently achieved by a composite with all the claimed features/materials/layers. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Regarding claims 4-6, Chiba et al. teaches a decorative sheet (10) including a surface layer (11; thermoplastic resin layer) provided on a side of a front surface of a first resin layer (12; substrate layer) and an adhesive layer (13), and may further include additional optional layers such as a design layer, a bulk layer, or a bonding layer ([0021], Figs. 1A-1B). The surface layer may be made of various resins, such as polymethyl methacrylate (PMMA), polypropylene (PP), or polyvinyl chloride (PVC), and the first resin layer can contain an acrylonitrile-butadiene-styrene (ABS) resin ([0022], [0033]).
In Example 11, Chiba et al. teaches a decorative sheet comprising a surface layer made of polymethyl methacrylate and having a thickness of 60 µm and a first resin layer made of ABS resin and having a thickness of 0.15 mm, or 150 µm ([0082], [0086], [0099]). Therefore, the thickness ratio of the surface layer (thermoplastic resin layer) to the first resin layer (substrate layer) is 1:2.5, which meets the ranges of claims 4 and 5.
The decorative sheet of Example 11 further comprises an adhesive layer A having a thickness of 130 µm, a bulk layer having a thickness of 30 µm, a first bonding layer having a thickness of 15 µm, and a second bonding layer having a thickness of 20 µm ([0080]-[0086], [0099]). Therefore, the total thickness of the decorative sheet is 345 µm, which meets the ranges of claims 4 and 5.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atake (JP 5055707, cited on IDS, machine translation via EPO provided).
Regarding claims 1-3, Atake teaches a decorative sheet (100) comprising a base sheet (20; substrate layer), an acrylic resin layer (10; thermoplastic resin layer) provided on a side of a front surface of the base sheet, and a polyester urethane resin layer (15) and a design layer (18) formed between the acrylic resin layer and the base sheet ([0018], see Fig. 1 reproduced below). The acrylic resin layer is made of an acrylic resin such as polymethyl methacrylate, and the base sheet is preferably made of an ABS resin ([0019], [0052], [0083]).

    PNG
    media_image3.png
    280
    661
    media_image3.png
    Greyscale

Fig. 1 of Atake (JP 5055707) showing a decorative sheet (100) comprising an acrylic resin layer (10), a design layer (18), a polyester urethane resin layer (15), and a base sheet (20).

While it is acknowledged that all of the claimed physical properties are not explicitly recited by Atake, the reference teaches all of the claimed features/materials/layers and teaches a decorative sheet having a substantially similar structure to that of the instant Examples. Therefore, the claimed physical properties, i.e. the ratio of a difference between the second storage modulus and the third storage modulus relative to a difference between the first storage modulus and the second storage modulus of a test piece of the decorative sheet being 3.5 or less, would be inherently achieved by a composite with all the claimed features/materials/layers. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Regarding claim 4, Atake teaches a decorative sheet (100) comprising a base sheet (20; substrate layer), an acrylic resin layer (10; thermoplastic resin layer) provided on a side of a front surface of the base sheet, and a polyester urethane resin layer (15) and a design layer (18) formed between the acrylic resin layer and the base sheet ([0018], Fig. 1).
In an exemplary embodiment, Atake teaches that the acrylic resin layer has a thickness of 125 µm and that the base sheet is made of ABS resin and has a thickness of 300 µm [0083]. Therefore, the thickness ratio of the acrylic resin layer (thermoplastic resin layer) and the base sheet (substrate layer) is 1:2.4, which meets the claimed range.
Atake further teaches that the polyester urethane resin layer has a thickness of 0.5 to 10 µm and that the design layer has a thickness of 0.5 to 50 µm ([0035], [0051]). Therefore, the total thickness of the decorative sheet is between 426 and 485 µm, which meets the claimed range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Atake (JP 5055707, cited on IDS, machine translation via EPO provided) as applied to claim 4 above.
Regarding claim 5, Atake teaches an exemplary embodiment which meets all of the limitations of claim 4 above. Although the exemplary embodiment of Atake teaches that that the acrylic resin layer (thermoplastic resin layer) has a thickness of 125 µm and that the base sheet (substrate layer) has a thickness of 300 µm ([0083]), this embodiment does meet the claimed thickness ratio of 1:2.5 to 1:6. However, Atake further teaches that the thickness of the acrylic resin layer is preferably in the range of 50 to 250 µm, more preferably 80 to 150 µm, from the viewpoint of cost, molding suitability, handleability, and the like [0020]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the acrylic resin layer to meet the claimed thickness ratio, as suggested by Atake, in order to optimize the cost and moldability for a particular application of the decorative sheet.
Furthermore, Atake teaches that a thickness of the acrylic resin layer is 80 to 150 µm and that a thickness of the base sheet is 300 µm, resulting in a thickness ratio of 1:2 to 1:3.75, which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 6, Atake teaches an exemplary embodiment which meets all of the limitations of claim 4 above but which does not expressly teach a specific material of the acrylic resin layer (thermoplastic resin layer). However, Atake further teaches that an acrylic resin layer of the decorative sheet can be made of an acrylic resin such as polymethyl methacrylate so as to protect the surface of the decorative sheet and to impart stain resistance, abrasion resistance, etc. ([0019], [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate material as the acrylic resin layer, such as polymethyl methacrylate, as taught by Atake, in order to impart the desired protective properties to the decorative sheet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hak et al. (KR 2015-0009092, machine translation via EPO provided) teaches an interior decoration sheet having excellent formability, comprising an ABS sheet layer (10) having a thickness of 0.2 to 0.7 mm and an acrylic sheet layer (20) on the surface thereof having a thickness of 0.025 to 1 mm (p. 2, Ln 41-45, 69-71).
Suga et al. (US 2008/0070013) teaches a decorative sheet comprising a backer layer of a 420 µm thickness ABS resin and a transparent acrylic resin film of a 75 µm thickness (Example 3, [0096]-[0098]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785